Sutton, J.
1. A bridge constructed by a railroad, under the orders and direction of the commissioners of roads and revenues of a county, to carry its track over a public road, constituting an underpass, is under the authority and direction of a governmental agency in the plan of its construction, as respects the safety of highway travelers atad its adequacy to serve highway traffic, and not under the authority and direction of the railroad. Callaway v. Georgia Railroad & Banking Co., 53 Ga. App. 785 (187 S. E. 399).
2. Where, as admitted by the railroad in its answer to a suit for damages for personal injuries alleged to have been sustained by the plaintiff in being struck on the head by a cross-beam of such a bridge when he was traveling on a truck on the highway immediately beneath the bridge, the clearance between the surface of the highway and the bridge, which was constructed under the orders atad direction of the county commissioners, was to be eight feet and six inches in height, it will be presumed, until the contrary appears, that the railroad did its work in accordance with the instructions given it; and inasmuch as it can not be said that the bridge so constructed with a clear&tace approved by the county commissioners was manifestly dangerous to travelers in the usual and ordinary use of the highway, the railroad was not negligent in providing a clearance of only eight feet and six inches in height.
3. In the absence of statute, a railroad is not negligent in failing to maintain the original clearance between the surface of the highway and a bridge, which was built over such highway under the orders and direction of the county commissioners, where the clearance has been reduced by an accumulation of debris on the surface of the highway under the bridge and with which the railroad had nothing to do. Gray v. Borough of Danbury, 54 Conn. 574 (10 Atl. 198). See also People ex rel. Chicago v. Illinois C. R. Co., 235 Ill. 374 (85 N. E. 606, 18 L. R. A. (N. S.) 915); Metuchen v. Pennsylvania Railroad Co., 71 N. J. Eq. 404 (64 Atl. 484).
4. Applying the above principles of law to the facts of the present case, the court did not err in directing the verdict for the defendant, and in overruling the motion for new trial.

Judgment affirmed.


Stephens, P. J., and Felton, J., eoneur.

Maddox & Griffin, for plaintiff.
Maddox, Matthews & Owens, for defendant.